DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-9 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/02/2022.
Drawings
The drawings were received on 06/09/2022.  These drawings are not acceptable. Fewer than all drawing objections have been remedied. See especially Fig. 1 and Fig. 8, for example.
The drawings filed 02/11/2020 remain objected to for the reasons stated in the office action mailed 04/15/2022.
Specification
The abstract of the disclosure is objected to because it contains new matter. Although [0045] of the SPEC discloses “the depth of the groove 45 away from the center (circle center) is smaller than the depth of the groove 45 near the center (circle center)” (emphasis added), the original disclosure is silent regarding whether “a depth of one of the grooves away from the center of the circle is smaller than a depth of another of the grooves near the center of the circle” (emphasis added) as recited in the replacement ABST. The replacement ABST has not been entered. Correction is required.  See MPEP § 608.01(b).
The abstract remains objected to for the reasons stated in the office action mailed 04/15/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The independent claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Although [0045] of the SPEC discloses “the depth of the groove 45 away from the center (circle center) is smaller than the depth of the groove 45 near the center (circle center)” (emphasis added), the original disclosure is silent regarding whether “a depth of one of the grooves away from the center of the circle is smaller than a depth of another of the grooves near the center of the circle” (emphasis added) as recited in each independent claim.
Furthermore, the dependent claims contain each and every limitation of their parent claims. For this reason, the dependent claims also contain new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “the intersection of the first traces and the second traces is a center of a circle, and a depth of one of the grooves away from the center of the circle is smaller than a depth of another of the grooves near the center of the circle” in the last 3 lines. Plural first traces intersect plural second traces at a plurality of locations, corresponding to a plurality of intersections. It is unclear which one of said plurality of intersections constitutes “the intersection” of claim 1. Furthermore, it is unclear whether the limitations “away from the center of the circle” and “near the center of the circle” refer to the center of the same circle or to different centers of different circles.
A similar recitation in independent claim 10 is similarly indefinite.
Other pending claims are indefinite by virtue of dependency from at least one indefinite claim.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wang et al (CN 104951154 A).
All citations to Wang et al are drawn to the document, including a machine translation, which has been cited on the 892.
As recited in independent claim 1 (to the extent understood), Wang et al shows a touch structure (see Figs. 1-2), comprising: an insulating layer 101 defining a plurality of grooves (see shape of 101b in Fig. 2) on one surface (“housing space is formed with a plurality of second table surface 101b”, see page 12) of the insulating layer 101; a metal (see page 13, which discloses “the 120 series and the plurality of second electrodes of said first tandem electrode 130 made of a transparent or opaque conductive material, for example made of … metals, metal alloys”) mesh (see Fig. 1, wherein 111 and 121 constitute a mesh) having a plurality of first traces 11 arranged in parallel to each other (see parallel arrangements of 11 in Fig. 1), a plurality of second traces 12 arranged in parallel to each other (see parallel arrangements of 12 in Fig. 1), a first touch electrode 110 connected between the first traces 11, and a second touch electrode 120 connected between the second traces 12, wherein the first traces 11 and the second traces 12 are intersected (see intersections of 11 with 12 in Fig. 1); the metal (see page 13, which discloses “the 120 series and the plurality of second electrodes of said first tandem electrode 130 made of a transparent or opaque conductive material, for example made of … metals, metal alloys”) mesh (see Fig. 1, wherein 111 and 121 constitute a mesh) is disposed on the surface (see upper surface of 101 in Fig. 2) of the insulation layer 101 defining the grooves 101b, the grooves 101b are defined at an intersection of the first traces 11 and the second traces 12, the first traces 11 are disposed inside (see location of 11 in Fig. 2) the grooves 101b, and the second traces 12 are disposed above (see location of 12 in Fig. 2) the grooves 101b; and an insulating filling layer 103 filled in the grooves 101b and configured to insulatingly separate (see page 16, “The insulating layer 103 is formed on the first connection 11, in this embodiment, the insulating layer 103 completely covers the first connection 11, … The function of is to insulate the first connection 11 and the second connection 12”) the first traces 11 and the second traces 12, wherein the intersection (to the extent understood) of the first traces 11 and the second traces 12 is (inherently) a center of a circle (insofar as a circle is a mathematical construct which need not correspond to any concrete object nor to any part of any concrete object, and insofar as a circle may be arbitrarily defined with its center at any arbitrary location, including the recited location).
Regarding independent claim 1 (to the extent understood): Wang et al may be reasonably interpreted as showing that a depth (depth as measured near an edge of 103, for example) of one of the grooves away (on an upper right side of Fig. 1, for example) from the center of the circle (a circle of any size may be arbitrarily defined with its center along section line A-A in Fig. 1, for example) is smaller (if said depth of one groove happens to be measured near an edge of 103, and if a depth of another groove happens to be measured at its deepest point; see Fig. 2) than a depth (depth at a deepest point of 103, for example) of another (the shape of the groove in Fig. 2 is understood to represent the shape of each and every groove; this means that each and every groove is understood to have plural different depths) of the grooves  (see shape of 101b in Fig. 2) near (on a lower left side of Fig. 1, for example) the center of the (same) circle.; however, even if such an interpretation were not made, patentability would not result.
	The law is replete with cases in which when the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.  
	It furthermore has been held in such a situation, the Applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Moreover, the Examiner finds that the recited dimensions were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited dimensions (to the extent understood) in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to arrive at the recited dimensions in the course of routine design choice in the absence of any change in functioning whatsoever due to changes in the recited dimensions (to the extent understood).
As recited in independent claim 10, Wang et al show a display device (“The present invention relates to the technical field of flat panel display, in particular to a capacitive touch screen” [ABST]), comprising: an array substrate 101; a touch structure 100; and a flexible cover 104; wherein the touch structure 100 comprises: an insulating layer 101 defining a plurality of grooves 101b on one surface of the insulating layer 101; a metal (see page 13, which discloses “the 120 series and the plurality of second electrodes of said first tandem electrode 130 made of a transparent or opaque conductive material, for example made of … metals, metal alloys”) mesh (see Fig. 1, wherein 111 and 121 constitute a mesh) having a plurality of first traces 11 arranged in parallel to each other (see parallel arrangement of 11 in Fig. 1), a plurality of second traces 12 arranged in parallel to each other (see parallel arrangement of 12 in Fig. 1), a first touch electrode 110 connected between the first traces 11, and a second touch electrode 120 connected between the second traces 12, wherein the first traces 11 and the second traces 12 are intersected (see intersections of 11 with 12 in Fig. 1); the metal (see page 13, which discloses “the 120 series and the plurality of second electrodes of said first tandem electrode 130 made of a transparent or opaque conductive material, for example made of … metals, metal alloys”) mesh (see Fig. 1, wherein 111 and 121 constitute a mesh) is disposed on the surface (see upper surface of 101 in Fig. 2) of the insulation layer 101 defining the grooves 101b, the grooves 101b are defined at an intersection (see location of groove 101b in Fig. 2) of the first traces 11 and the second traces 12, the first traces 11 are disposed inside (see location of 11 in Fig. 2) the grooves 101b, and the second traces 12 are disposed above (see location of 12 in Fig. 2) the grooves 101b; and an insulating filling layer 103 filled in the grooves 101b and configured to insulatingly separate (see page 16, “The insulating layer 103 is formed on the first connection 11, in this embodiment, the insulating layer 103 completely covers the first connection 11, … The function of is to insulate the first connection 11 and the second connection 12”) the first traces 11 and the second traces 12, wherein the intersection (to the extent understood) of the first traces 11 and the second traces 12 is (inherently) a center of a circle (insofar as a circle is a mathematical construct which need not correspond to any concrete object nor to any part of any concrete object, and insofar as a circle may be arbitrarily defined with its center at any arbitrary location, including the recited location).
As recited in independent claim 10, Wang et al are silent regarding an electroluminescent layer disposed on the array substrate, a thin film encapsulation layer encapsulated on the array substrate and the electroluminescent layer; and a thin film encapsulation layer encapsulated on the array substrate and the electroluminescent layer, said touch structure being disposed on the thin film encapsulation layer; a polarizer disposed on the touch structure; and said flexible cover being disposed on the polarizer.
Applicant failed to specifically and timely traverse the official notice taken 04/15/2022. For this reason, the facts officially noticed (i.e., the fact that an electroluminescent layer disposed on an array substrate, a thin film encapsulation layer encapsulated on the array substrate and the electroluminescent layer, a touch structure disposed on the thin film encapsulation layer, and a polarizer on the touch structure, and a flexible cover disposed on the polarizer were known in the art prior to the effective filing date) are hereby taken to be admitted prior art.
Moreover, the Examiner finds that the recited display structures were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the recited display structures with the touch structure of Wang et al as suggested by Wang et al. The rationale is as follows: one of ordinary skill in the art would have had reason to combine any known display structures, including the claimed display structures, with the touch structure of Wang et al in order to achieve a flat panel touch screen as suggested by Wang et al (“The present invention relates to flat panel display technology, and more particularly, to a capacitive touch screen”, see page 6).
Regarding independent claim 10 (to the extent understood): Wang et al may be reasonably interpreted as showing that a depth (depth as measured near an edge of 103, for example) of one of the grooves away (on an upper right side of Fig. 1, for example) from the center of the circle (a circle of any size may be arbitrarily defined with its center along section line A-A in Fig. 1, for example) is smaller (if said depth of one groove happens to be measured near an edge of 103, and if a depth of another groove happens to be measured at its deepest point; see Fig. 2) than a depth (depth at a deepest point of 103, for example) of another (the shape of the groove in Fig. 2 is understood to represent the shape of each and every groove; this means that each and every groove is understood to have plural different depths) of the grooves  (see shape of 101b in Fig. 2) near (on a lower left side of Fig. 1, for example) the center of the (same) circle.; however, even if such an interpretation were not made, patentability would not result.
See teachings, findings, and rationale above for independent claim 1.
As recited in claim 2, Wang et al show that a cross section of each of the grooves is arc-shaped (see arc-shaped groove 101b in Fig. 2).
As recited in claim 3, Wang et al show that a 90° angle (see Fig. 1) is included between each of the first traces 11 and each of the second traces 12, wherein 90° is within the recited range of angles.
As recited in claim 4, Wang et al are silent regarding whether the multilayer metal structure comprises a titanium-aluminum-titanium structure.
Applicant failed to specifically and timely traverse the official notice taken 04/15/2022. For this reason, the facts officially noticed (i.e., the fact that aluminum conducts electricity) are hereby taken to be admitted prior art.
Moreover, the Examiner finds that titanium-aluminum-titanium was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to use titanium-aluminum-titanium as the first conductive trace of Wang et al. The rationale is as follows: one of ordinary skill in the art would have had reason to try any known conductive material, including the claimed conductive material, as the conductive material of 11b as suggested by Wang et al (“the second functional layer 11b can also be made of other conductive materials”, see page 15). 
As recited in claim 5, Wang et al show that the insulating layer 101 is a flexible (“a flexible material”, see page 13) inorganic (“glass”, see page 13) layer 101, and the insulating filling layer 103 is a flexible (“epoxy resin materials, such has OC glue”, see page 16) inorganic (“SiO2/Si3N4”, see page 16) layer 103, and material of the insulating filling layer 103 comprises at least one of silicon nitride (insofar as “SiO2/Si3N4” comprises silicon nitride, see page 16) and aluminum nitride (the limitation “at least one of silicon nitride and aluminum nitride” is recited in the alternative, such that the limitation is met by a prior art teaching of one alternative, even in the absence of the other).
As recited in claim 5, Wang et al are silent regarding whether a material of the insulating layer comprises at least one of silicon nitride and aluminum nitride.
Applicant failed to specifically and timely traverse the official notice taken 04/15/2022. For this reason, the facts officially noticed (i.e., the fact that silicon nitride and aluminum nitride were known insulators prior to the effective filing date) are hereby taken to be admitted prior art.
Moreover, the Examiner finds that the recited materials were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited materials in the course of routine engineering choice. The rationale is as follows: one of ordinary skill in the art would have had reason to use known flexible insulating materials as suggested by Wang et al (“glass or a flexible material”, see page 13). 
As recited in claim 6, Wang et al show protective layer 104 covering a surface (see upper surface in Fig. 2) of the metal (see page 13, which discloses “the 120 series and the plurality of second electrodes of said first tandem electrode 130 made of a transparent or opaque conductive material, for example made of … metals, metal alloys”) mesh (including 111 and 121).
 Regarding claim 11: See teachings above for claim 2.
Regarding claim 12: See teachings above for claim 3.
Regarding claim 13: See teachings, findings, and rationale above for claim 4.
Regarding claim 14: See teachings, findings, and rationale above for claim 5.
Regarding claim 15: See teachings above for claim 6.
Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive. 
On pages 8-9, Applicant states “The intersection of the first traces and the second traces is a center of a circle, and a depth of one of the grooves away from the center of the circle is smaller than a depth of another of the grooves near the center of the circle” (emphasis removed), and alleges that “Wang et al, fails to teach or suggest these limitations of independent claims 1 and 10”. The Examiner has considered this allegation thoroughly and notes the following. A circle is a mathematical construct which need not correspond to any physical thing, nor to any part of any physical thing. Oxford English Dictionary defines circle as “A perfectly round plane figure. In Geometry defined as a plane figure bounded by a single curved line, called the circumference, which is everywhere equally distant from a point within, called the centre. But often applied to the circumference alone, without the included space.” For any point in space, an infinite number of circles centered thereupon may be imagined. This is equally true for each and every point within the device of Wang et al. Imagining such a circle, or ceasing to imagine it, has no effect upon concrete objects, such as touch structures and display devices. 
On page 9, “Applicant submits that Wang et al, fails to teach or suggest “wherein the intersection of the first traces and the second traces is a center of a circle, and a depth of one of the grooves away from the center of the circle is smaller than a depth of another of the grooves near the center of the circle” … because Wang et al does not disclose that the intersection of the first traces and the second traces is a center of a circle.” The Examiner has fully considered this argument and notes the following: Imagining such a circle, or ceasing to imagine it, has no effect upon the patentability of the claimed device, which performs the exact same function as Wang et al’s prior art device in exactly the same way. 
Furthermore, even if the recited “circle” were somehow misinterpreted as corresponding to the shape of any part of the claimed touch structure or display device, patentability would not result. There is no invention in changing the shape of known parts, when the functioning of the apparatus is not changed by the reshaping. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this case, the device of Wang et al performs the exact same function in the exact same way as Applicant’s device.
Moreover, each groove has many depths. See Fig. 2 of Wang et al, which shows greater depth where electrodes intersect and smaller depth away from where electrodes intersect. The claims do not limit which part of each groove is to be measured as “a depth”. Some choices of locations for measuring “a depth” would result in the recited relative dimensions between the two compared grooves.
Additionally, it is noted by the Examiner that comparing depths of different grooves to each other is new matter, which must be canceled from the claims.
Wang et al’s Fig. 2
[AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Examiner’s annotations
arc-shaped cross section of Wang et al’s groove
is not different from
arc-shaped cross section of Applicant’s groove
[AltContent: arrow]Applicant’s Fig. 6

    PNG
    media_image2.png
    216
    536
    media_image2.png
    Greyscale


On page 10, Applicant argues that “Wang et al, cannot achieve advantages thereof. The advantages are that an arc-shaped 3D curved metal mesh is formed to improve an overall flexibility and bending resistance of the metal mesh.” The Examiner has considered this argument thoroughly and notes that the alleged advantages are allegedly caused by “a groove 45 having an arc-shaped cross section” (see [0045] of Applicant’s SPEC). The Examiner further notes that Wang et al’s groove also has an arc-shaped cross section. Thus, Wang et al’s groove also has the same advantages as Applicant’s arc-shaped cross section.
Furthermore, [0045] of Applicant’s SPEC discusses the allegedly-advantageous arc-shaped cross section in terms of “the depth of the groove 45 away from the center (circle center) is smaller than the depth of the groove 45 near the center (circle center).” This is a comparison between different portions of a single groove, rather than a comparison between two different grooves. The claimed comparison between two different grooves is not the cause of the alleged advantage. The claimed comparison between two different grooves is new matter, which must be canceled from the claims.
For these reasons, Applicant’s arguments are non-persuasive.
All elected claims are rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oxford English Dictionary online (oed.com) defines circle as “A perfectly round plane figure. In Geometry defined as a plane figure bounded by a single curved line, called the circumference, which is everywhere equally distant from a point within, called the centre. But often applied to the circumference alone, without the included space.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday-Friday approx. 11AM-3:30PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
07/01/2022